NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 21-2628
                                      ____________

                            ANTIONETTE TORI BRYANT,
                                     Appellant

                                             v.

                      COMMISSIONER OF SOCIAL SECURITY
                                ____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 2-20-cv-00727)
                     District Judge: Honorable Donetta W. Ambrose
                                      ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   April 27, 2022

            Before: HARDIMAN, NYGAARD and FISHER, Circuit Judges.

                                  (Filed: May 26, 2022)
                                      ____________

                                        OPINION*
                                      ____________

FISHER, Circuit Judge.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Antionette Bryant appeals an order of the United States District Court for the

Western District of Pennsylvania affirming the Commissioner of Social Security’s denial

of her application for Supplemental Security Income (“SSI”).1 The Commissioner

concluded Bryant was not disabled from the date her application was filed, September 16,

2014, through March 26, 2018. Because the Commissioner’s decision was supported by

substantial evidence, we will affirm.

       “The role of this Court is identical to that of the District Court, namely to

determine whether there is substantial evidence to support the Commissioner’s

decision.”2 “Substantial evidence has been defined as more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”3 The Commissioner uses a five-step process for evaluating disability

claims.4 On appeal, Bryant argues that the Administrative Law Judge (ALJ) erred at steps

three and five. We therefore address the ALJ’s findings at those steps.

       At step three, the ALJ must determine whether the individual’s impairment

“meets, or medically equals” an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1.5 If it does, and if it has lasted or is expected to last for at least a year, “the


1
  The District Court had jurisdiction under 42 U.S.C. § 405(g). We have jurisdiction
under 28 U.S.C. § 1291.
2
  Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999); see also 42 U.S.C. § 405(g).
3
  Smith v. Comm’r of Soc. Sec., 631 F.3d 632, 633 (3d Cir. 2010) (citations and quotation
marks omitted).
4
  20 C.F.R. § 416.920(a)(4).
5
  Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 502 (3d Cir. 2009); 20 C.F.R. § 416.925(a).

                                                2
claimant qualifies as disabled.”6 Bryant argues that at step three, the ALJ incorrectly

evaluated the symptoms, including pain, associated with her Chiari malformation,7

hyperkeratosis on her feet,8 arthritis, and depression. Bryant further argues the record

establishes that she suffered from a per se disability—meaning she was unable to perform

“any gainful activity”—because of her depression.9

       The ALJ, however, considered Bryant’s symptoms and medical reports and

determined that they did not establish a per se disability under Appendix 1.10 As to

Bryant’s Chiari malformation, the ALJ “reviewed all potentially applicable listings” in

Appendix 1 and concluded that Bryant’s symptoms “during the relevant timeframe [did]

not reach a level of severity . . . sufficient to medically equal any of the[] listings.”11 The

ALJ noted that Bryant’s balance issues and headaches due to her Chiari malformation

improved following surgery in September 2017.12 In addition, although Bryant visited a

podiatrist for her hyperkeratosis in November 2016, the ALJ found “no record of any




6
  Diaz, 577 F.3d at 502; 20 C.F.R. §§ 404.1509, 416.909.
7
  Chiari malformation “involves fluid building up between the brain and spinal cord.”
A.R. 542.
8
  Hyperkeratosis is a “thickening of the skin . . . , i.e., callouses.” A.R. 538.
9
  20 C.F.R. §§ 416.925(a) (“[Appendix 1] . . . describes for each of the major body
systems impairments that we consider to be severe enough to prevent an individual from
doing any gainful activity, regardless of his or her age, education, or work experience.”)
& 416.972(b) (“Gainful work activity is work activity that you do for pay or profit.”).
10
   See A.R. 539.
11
   Id. at 539.
12
   Id.

                                               3
follow-up with the podiatrist after this one visit during the period under adjudication.”13

The ALJ likewise concluded Bryant’s arthritis symptoms were “mild” based on x-rays

and a doctor’s report.14 Bryant was therefore unable to meet the duration requirement of

twelve months for these impairments.15

       Finally, the ALJ found that Bryant’s depression symptoms did not meet the

criteria set forth in the relevant part of Appendix 1.16 In support, the ALJ found that

Bryant was able to perform a wide range of day-to-day tasks, help her family, and attend

to her personal affairs.17 For these reasons the ALJ concluded that Bryant’s limitations

from her depression were, at most, mild or moderate, and that there was no evidence, as

required to match the Appendix 1 listing, that Bryant received ongoing “medical

treatment” and had attained only “marginal adjustment.”18 The ALJ’s finding at step

three that Bryant’s impairments did not “meet[] or equal[] a listed impairment in

appendix 1” was thus supported by substantial evidence.19




13
   Id. at 538.
14
   Id.
15
   Id. 538–39; 20 C.F.R. § 416.920(d).
16
   A.R. at 539–41; 20 C.F.R. pt. 404, subpt. P, app. 1, listing 12.04, paras. B & C.
17
   A.R. at 540; 20 C.F.R. § 416.929(c)(3)(i) (providing that an ALJ may consider a
claimant’s “daily activities” when evaluating her symptoms).
18
   A.R. at 540.
19
   See 20 C.F.R. § 416.920(d).

                                              4
       At step five, the ALJ considers a claimant’s “residual functional capacity and . . .

age, education, and work experience.”20 If a claimant can adjust to other work, she is not

disabled; if she cannot adjust, she is disabled.21

       Bryant’s argument here is somewhat undefined, but to the extent she argues the

ALJ erred in concluding she was able to perform “light work,”22 we disagree. The ALJ

“considered all [of Bryant’s] symptoms and the extent to which [they] can reasonably be

accepted as consistent with the objective medical evidence and other evidence.”23 And

while the ALJ acknowledged that Bryant suffered from chronic obstructive pulmonary

disease, lumbar degenerative disc disease, back pain, Chiari malformation, and

depression, her symptoms did not preclude her from “all work activity on a continuing

and regular basis.”24 In making this determination, the ALJ reviewed the record and

concluded that “the objective medical evidence does not support the alleged severity of

[her] symptoms.”25 The ALJ found that, during the relevant time period, Bryant was able

to cook, clean, shop, and use public transportation without help from others.

       Based on this evidence, the ALJ agreed with the state agency psychological

consultant and a vocational expert that Bryant retained the ability to perform “[full time]



20
   § 416.920(a)(4)(v).
21
   Id.
22
   A.R. at 541; 20 C.F.R. § 416.967(b).
23
   A.R. at 542.
24
   Id. at 546.
25
   Id. at 548.

                                               5
jobs that existed in significant numbers in the national economy” such as “retail marker,”

“photocopy machine operator,” and “electrical accessories assembler.”26 The ALJ’s

finding at step five was thus supported by substantial evidence.27

          In sum, Bryant asks us to reweigh the evidence she produced during her

administrative proceedings. However, we “may not weigh the evidence or substitute [our

own] conclusions for those of the fact-finder.”28 Rather, our task is to determine whether

the ALJ’s decision was supported by adequate evidence.29 It was here. Therefore, we will

affirm.




26
   Id. at 547–49.
27
   See Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (explaining that the threshold for
substantial evidence “is not high”).
28
   Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005) (quotation omitted and
alteration in original).
29
   Biestek, 139 S. Ct. at 1154.

                                              6